DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton (US 3,899,654).
	With respect to claim 1, Walton teaches a self-standing tool comprising: a body (12) extending along a longitudinal axis and including a front end and a rear end spaced from the front end along the longitudinal axis, wherein the body further includes a lamp seat (18/46) projecting from an outer periphery thereof surrounding the longitudinal axis (figures 1-5), wherein a side of the lamp seat distant from the body has a supporting portion (19), wherein the 
With respect to claim 2, Walton teaches wherein the light emitted from the lighting member has a virtual projection axis passing through the head end (figure 1). 
With respect to claim 3, Walton teaches wherein a maximum spacing between any point located between the virtual reference plane and the rear end on a side of the body adjacent to the lamp seat and the longitudinal axis in a radial direction perpendicular to the longitudinal axis is smaller than a spacing between the supporting portion and the longitudinal axis in a radial direction perpendicular to the longitudinal axis (figures 1 and 5). 
With respect to claim 4, Walton teaches wherein the body has an integral projection (18) projecting therefrom to form the lamp seat (figures 1-2 and 5). 
With respect to claim 5, Walton teaches wherein the body further includes a switch (push button 20) on the outer periphery thereof, and wherein the switch is located opposite to the lamp seat (figures 1-3). 
With respect to claim 6, Walton teaches wherein the supporting portion (19) is planar (broadest reasonable interpretation) (figures 1 and 2). 
With respect to claim 7, Walton teaches wherein the lamp seat (18/46) is located adjacent (broadest reasonable interpretation) to the front end (figures 1, 2, and 4). 

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-202012007997U1 (hereafter DE ‘997).
With respect to claim 1, DE ‘997 teaches a self-standing tool (1) comprising: a body (3) extending along a longitudinal axis and including a front end and a rear end spaced from the front end along the longitudinal axis (figure 1), wherein the body further includes a lamp seat (flange 11/20)  projecting from an outer periphery thereof surrounding the longitudinal axis, wherein a side of the lamp seat distant from the body has a supporting portion (flat surface), wherein the lamp seat includes a virtual reference plane extending perpendicularly to the longitudinal axis and passing through the supporting portion (figures 1 and 2), wherein a center of gravity of the body is located between the virtual reference plane and the rear end (note the proportions in figures 1 and 2), and wherein a lighting member (7, 8, 9) is disposed on a side of the lamp seat adjacent to the front end (figures 1 and 2); and a tool head (4/6) including a first end connected to the front end of the body and a second end distant from the body, wherein the second end of the tool head has a head end located in a projection area of light emitted from the lighting member (figures 1-2; and paragraphs 30-37 of the machine translation).
With respect to claim 2, DE ‘997 teaches wherein the light emitted from the lighting member has a virtual projection axis passing through the head end (figure 2). 
With respect to claim 3, DE ‘997 teaches wherein a maximum spacing between any point located between the virtual reference plane and the rear end on a side of the body adjacent to the lamp seat and the longitudinal axis in a radial direction perpendicular to the longitudinal axis is smaller than a spacing between the supporting portion and the longitudinal axis in a radial direction perpendicular to the longitudinal axis (figures 1 and 2). 
With respect to claim 4, DE ‘997 teaches wherein the body has an integral projection (flange 11/20) projecting therefrom to form the lamp seat (figures 1-2). 

With respect to claim 7, Walton teaches wherein the lamp seat (flange 11/20) is located adjacent (broadest reasonable interpretation) to the front end (figures 1-2).
With respect to claim 8, DE ‘997 teaches wherein the tool head extends along the longitudinal axis (figures 1-2). 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markovsky et al. (US 2008/0179309A1) (hereafter Markovsky).
	With respect to claim 1, Markovsky teaches a self-standing tool comprising: a body (30) extending along a longitudinal axis and including a front end and a rear end spaced from the front end along the longitudinal axis, wherein the body further includes a lamp seat (the portion holding LED 54 in figures 3 and 7) projecting from an outer periphery thereof surrounding the longitudinal axis, wherein a side of the lamp seat distant from the body has a supporting portion (58), wherein the lamp seat includes a virtual reference plane extending perpendicularly to the longitudinal axis and passing through the supporting portion (figures 3 and 7), wherein a center of gravity of the body is located between the virtual reference plane and the rear end (note the proportions and internal components in figures 1-3 and 8), and wherein a lighting member (54) is disposed on a side of the lamp seat adjacent to the front end (figures 1-3 and 7-8; and paragraph 18); and a tool head (90/100) including a first end connected to the front end of the body and a second end distant from the body, wherein the second end of the tool head has a head end located in a projection area of light emitted from the lighting member (figures 1-3 and 5-8).
With respect to claim 2, Markovsky teaches wherein the light emitted from the lighting member has a virtual projection axis passing through the head end (figures 1-3 and 7-8; and paragraph 18). 
With respect to claim 3, Markovsky teaches wherein a maximum spacing between any point located between the virtual reference plane and the rear end on a side of the body adjacent to the lamp seat and the longitudinal axis in a radial direction perpendicular to the longitudinal axis is smaller than a spacing between the supporting portion and the longitudinal axis in a radial direction perpendicular to the longitudinal axis (figures 1-3 and 7-8). 
With respect to claim 4, Markovsky teaches wherein the body has an integral projection projecting therefrom to form the lamp seat (figures 1-3 and 7-8). 
With respect to claim 5, Markovsky teaches wherein the body further includes a switch (on/off switch 50) on the outer periphery thereof, and wherein the switch is located opposite to the lamp seat (figures 1-3 and 8). 
With respect to claim 6, Markovsky teaches wherein the supporting portion (58) is planar (broadest reasonable interpretation) (figures 1 and 2). 
With respect to claim 7, Markovsky teaches wherein the lamp seat (the portion holding LED 54 in figures 3 and 7) is located adjacent (broadest reasonable interpretation) to the front end. 
With respect to claim 8, Markovsky teaches wherein the tool head extends along the longitudinal axis (figures 1-3 and 5-8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
	/KILEY S STONER/            Primary Examiner, Art Unit 1735